DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 May 2022 has been entered.

Status of Claims

In the amendment filed on 03 May 2022 the following changes have been made: claims 1, 10, 17, and 24 have been amended. Claims 31-34 have been added.
Claims 1, 3-5, 7-10, 12-14 16, 17, 19-21, 23-24, 26-28, and 30-34 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-10, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-5, and 7-9), machine (claims 10, 12-14, and 16), machine (claims 17, 19-21, 23), and manufacture (claims 24, 26-28, and 30) which recite steps of receiving, by a server device, clinical information in one or more information feeds from one or more other devices; determining, by the server device, whether a communication request from a first communication device for a second communication device has been received, wherein the first and second communication devices are not any of the other devices; determining, by the server device, an event identifier associated with the communication request from the first communication device; selecting, by the server device from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information; and sending, by the server device to the second communication device, device control signaling to initiate a voice communication session and, wherein the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID. 

Step 2A Prong 1
These steps for providing call context information to recipients, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from organizing the interactions between people.  For example, but for the language describing steps as performed of using a server device, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34, reciting particular aspects for providing call context information to recipients such as associating clinically relevant elements of the clinical information with one or more event identifiers, formatting elements of clinical information into a format for transmission as part of the call context information to the second communication device, storing the association of the elements of clinical information and the one or more event identifiers in a database, determining whether a patient event alert has been received or should be issued based upon the received clinical information, determining an event identifier associated with the patient event alert, sending an event alert, receiving an event alert, displaying a GUI display, transmitting the communication request related to the event alert, and sending to the second communication device the selected elements of the clinical information associated with the event identifier are methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of determining, by the server device, whether a communication request from a first communication device for a second communication device has been received amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020] to [0108], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving, by a server device, clinical information in one or more information feeds from one or more other devices and sending, by the server device to the second communication device, device control signaling to initiate a voice communication session amounts to mere data gathering; the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34, additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by a server device, clinical information in one or more information feeds from one or more other devices and sending, by the server device to the second communication device, device control signaling to initiate a voice communication session, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID, see Hastings [0146] “Processing circuit 156 may receive data representative of an ID code from a subject identification device 124-132 and may apply the ID data from the subject identification device 156 to a program being run, such as filling in an appropriate field in a chart. Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data,” US20110244843A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (US20050151640A1).
Regarding claim 1, Hastings discloses receiving, by a server device, clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determining, by the server device, whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determining, by the server device, an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
selecting, by the server device, from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
sending, by the server device to the second communication device, device control signaling to initiate a voice communication session ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0209] “Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction.”)
wherein the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID ([0146] “Processing circuit 156 may receive data representative of an ID code from a subject identification device 124-132 and may apply the ID data from the subject identification device 156 to a program being run, such as filling in an appropriate field in a chart. Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
Regarding claim 3, Hastings discloses associating, by the server device, clinically relevant elements of the clinical information with one or more event identifiers ([0125] “If a unique code associated with a patient or record is identified by a subject identification device 124-132, that identification may be used as an input to a field of a program being run by caregiver receiver 60 (such as assigning a test result or record to a proper patient). Additionally, that code may be used to keep track of a patient's medication (by identifying the codes associated with both the medication and the patient), could be used to admit and discharge patients, could be used to print information associated with the patient, could prompt display of a task list of tasks associated with the patient which need to be done, could be used to sort patients, and/or could be used to associate a patient with the user of caregiver receiver 60.”)
Regarding claim 4, Hastings discloses formatting, by the server device, the elements of clinical information into a format for transmission as part of the call context information to the second communication device ([0099] “For instance, waveforms may be stored as a series of points which are connected by a program running on caregiver receiver 58 when the data is received. Thus, less data needs to be transferred between storage device 54 and caregiver receiver 58. For transparency, a protocol capable of fast transfer of data (11 Mbps or faster) is preferably used to transfer data.”)
Regarding claim 5, Hastings discloses storing, by the server device, the association of the elements of clinical information ([0087] “Central station 46 is also typically usable to access various health care facility files and programs such as accessing medical record databases that maintain medical records for the patients.”)
and the one or more event identifiers in a database ([0145] “Processing circuit 156 may be configured to send user audio inputs to a separate electronic device, such as central station 46, which may be coupled to a database 54 containing stored user voice dialing data.”)
Regarding claim 7, Hastings discloses determining whether a patient event alert has been received or should be issued based upon the received clinical information ([0052] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device…..”)
determining, by the server device, an event identifier associated with the patient event alert ([0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
and sending, by the server device, to the first communication device an event alert in response to determining that a patient event alert has been received or should be issued, the event alert including the event identifier and the call context information ([0053] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, wirelessly sending a notification message to a first portable electronic device if a patient has a condition that may require attention….the notification message including physiologic data…”))
Regarding claim 8, Hastings discloses receiving, by the first communication device, the event alert ([0040] “…and sending data associated with the notification message, which data was received by the first portable electronic device….”)
displaying, by the first communication device, a graphical user interface (GUI) display identifying the event identifier and the call context information ([0212] “For instance, data may be displayed in a graphical manner on a touch display screen.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the event alert ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
displaying, by the first communication device, a GUI display to enable a caregiver to place a communication request related to the event alert ([0142] “Options may include an option to contact other clinicians…..”)
and transmitting, by the first communication device, to the server device the communication request related to the event alert in response to receiving a user input to place the communication request ([0209] “Caregiver receiver 60 receives a user input at block 534. Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction. The control signals are transmitted at block 518 and the system waits to receive data at block 516 or receive further user inputs at block 534.”)
Regarding claim 9, Hastings discloses ….. by the second communication device….. ([0040] “….to a second portable electronic device based on the user input.”)
receiving……the communication request message and call context information ([0053] “…..wirelessly sending a notification message to a second portable electronic device if a patient has a condition that may require attention, the notification message including physiologic data…..”)
displaying…….a graphical user interface GUI display including an event and identifier the call context information ([0053] “…the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the communication request ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
and transmitting……to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0211] “Another possibility at block 542 is an indication that the user accepts responsibility for handling the alarm. For instance, if the alarm represents a condition of a patient requiring attention, a caregiver may indicate that they can handle it.”)
Regarding claim 10, Hastings discloses a processor configured with processor-executable instructions ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receive clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determine whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determine an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
select from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and send to the second communication device, device control signaling to initiate a voice communication session, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0209] “Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction.”)
wherein the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID ([0146] “Processing circuit 156 may receive data representative of an ID code from a subject identification device 124-132 and may apply the ID data from the subject identification device 156 to a program being run, such as filling in an appropriate field in a chart. Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, Hastings discloses a server device ([0090] “Data may be transferred between notification server 52 and caregiver receivers 58-62 (portable electronic devices) point-to-point by way of notification transmitter 40.”)
a first communication device ([0040] “…sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention…”)
a second communication device ([0040] “….to a second portable electronic device based on the user input….”)
wherein the server device comprises a server processor configured with processor-executable instructions ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receive clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determine whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determine an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
select from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and send to the second communication device, device control signaling to initiate a voice communication session ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0209] “Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction.”)
wherein the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID ([0146] “Processing circuit 156 may receive data representative of an ID code from a subject identification device 124-132 and may apply the ID data from the subject identification device 156 to a program being run, such as filling in an appropriate field in a chart. Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
wherein the first communication device comprises a first device processor configured with processor-executable instructions ([0203] “Method 308 is preferably implemented in a software program running on a processor such as notification server 52, but may alternatively be implemented by other parts of system 10.”)
receive an event alert ([0040] “…and sending data associated with the notification message, which data was received by the first portable electronic device….”)
display a graphical user interface (GUI) display including an event identifier and call context information included in the event alert ([0212] “For instance, data may be displayed in a graphical manner on a touch display screen.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the event alert ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
display a GUI display to enable a caregiver to place a communication request related to the event alert ([0142] “Options may include an option to contact other clinicians…..”)
and transmit to the server device the communication request related to the event alert in response to receiving a user input to place the communication request ([0209] “Caregiver receiver 60 receives a user input at block 534. Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction. The control signals are transmitted at block 518 and the system waits to receive data at block 516 or receive further user inputs at block 534.”)
and wherein the second communication device comprises a second device processor configured with processor-executable instructions ([0120] “Smart card 124 may contain an internal microprocessor or other processing circuit that regulates access to the data stored on smart card 124.”)
receive the communication request message including the call context information from the server device ([0053] “…..wirelessly sending a notification message to a second portable electronic device if a patient has a condition that may require attention, the notification message including physiologic data…..”)
display a GUI display including an event identifier and the call context information ([0053] “…the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the communication request ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
and transmit to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0211] “Another possibility at block 542 is an indication that the user accepts responsibility for handling the alarm. For instance, if the alarm represents a condition of a patient requiring attention, a caregiver may indicate that they can handle it.”)
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 23, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 24, Hastings discloses processor readable storage medium having stored thereon ([0021] “…and a remote storage device with little or no lag noticeable by a user.”)
processor-executable instructions configured to cause a processor of a server device to perform operations ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receiving clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determining whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determining an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
selecting from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and sending to the second communication device, device control signaling to initiate a voice communication session ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0209] “Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction.”)
wherein the device control signaling comprises the event identifier to enable the second communication device to display the call context information to supplement a caller ID ([0146] “Processing circuit 156 may receive data representative of an ID code from a subject identification device 124-132 and may apply the ID data from the subject identification device 156 to a program being run, such as filling in an appropriate field in a chart. Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
Regarding claim 26, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 27, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 28, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 31, Hastings discloses sending, by the server device to the second communication device, the selected elements of the clinical information associated with the event identifier in the control signaling that is sent to the second communication device ([0040] "…sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input." [0049] "and generate a control signal to send live physiologic data, relating to the notification message, acquired from one or more monitoring devices to the portable electronic device.")
Regarding claim 32, the limitations are rejected for the same reasons as stated above for claim 31.
Regarding claim 33, the limitations are rejected for the same reasons as stated above for claim 31.
Regarding claim 34, the limitations are rejected for the same reasons as stated above for claim 31.


Response to Arguments
Applicant’s arguments filed on 03 May 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 12 to 14 the applicant argues that the limitations recited in the amended independent claims recite patentable subject matter and uses paragraphs from the specification to support this assertion. Applicant submits that the amended claims do not recite a judicial exception to a statutory class of patentable subject matter, specifically a means of organizing human activity, as asserted in the Office Action. Applicant argues that under Step 2A that the independent claims do not recite human activity. Rather, the independent claims recited technical processes performed by devices to render a technical effect. Applicant asserts that operations recited in the claims in regards to the devices cannot be practically be performed by a person. 

Examiner respectfully disagrees with the applicant’s argument. Examiner points out that the MPEP states, “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.” MPEP 2106.07(a). The MPEP further provides an example explanation: “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping” MPEP 2106.07(a)(I). Likewise for this present application, examiner asserts that various limitations of the claimed invention set forth and describe the abstract idea of facilitating coordination among people (i.e. organizing the interactions between people), but for the recitation of generic computer components. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform non-specialized server device processing. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving wireless communications to boost signal strength and quality, the claimed invention purports to use generic computer components to provide call context information to recipients of an incoming communication. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0001] of the specification, is of care providers lacking context information from pagers and voice calls. This is a non-technological problem in the field of ergonomics. The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. 

On pages 15 to 16 the applicant argues that under Step 2B that the combination of elements as a whole in the claims amount to significantly more than the judicial exception itself, and are patent eligible because they improve the operation of a communication system by changing the nature of communication requests to include call context information that includes elements of clinical information. The applicant cites [0030] of the specification and asserts that the call context information is configured to enable a receiving communication device to display the call context information. Together these innovations improve the speed and efficiency of conveying time-sensitive information from one communication device to another. Applicant requests the withdrawal of the rejections of claims under 35 U.S.C. § 101.

Examiner respectfully disagrees with the applicant’s arguments. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Mere instructions to apply an exception cannot provide an inventive concept. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Examiner also points out that improving efficiency and reducing time and effort, as asserted by the applicant in the present arguments, is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, the applicant argues on pages 17 to 19 that Hastings provides no teaching or disclosure of sending physiologic data, or any identifier of physiologic data, in control signaling to initiate a voice communication session. At best, Hastings discloses sending data traffic using known protocols for sending data, such as an IEEE 802.11 protocol (the best known example of which is Wi-Fi) or POCSAG (the British Post Office Code Standardization Advisory Group protocol for sending data to pager devices). For example, Hastings discloses that, in response to an input at the portable electronic device, the portable electronic device may forward the physiologic data to a second portable electronic device using known data transmission protocols, and not by control signaling. Applicant asserts that Hastings discloses that different data networks may be used to transfer data, for example "WLAN transceiver 34 may be used if caregiver receiver is not within range of notification transceiver 40, and cellular transceiver 42 may be used if caregiver receiver 60 is not within range of either notification transceiver 40 or WLAN transceiver 34." Id., paragraph [0092]. Applicant also asserts that similarly for alarm data, Hastings does not disclose forwarding the alarm data by any method other than a known data transmission protocol. See id., paragraph [0210]. Hastings makes clear that the forwarding of physiologic data to a portable electronic device uses data transmission protocols, such as IEEE 802.11 or POCSAG. Applicant states that the independent claims are patentable and the dependent claims are allowable. Applicant requests withdrawal of the 102 rejection.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Hastings does indeed disclose sending physiologic data through control signaling to initiate a voice communication session. Hastings also discloses forwarding alarm data through control signaling. Examiner’s BRI of control signaling is a signaling process that transfers information between communication equipment. Applicant’s specification lacks any disclosure of the term control signaling, but regardless examiner points out that since Hastings can perform a voice communication which involves data being transferred between communication equipment (like the present application), it can also perform control signaling. Even so, Hastings discloses in multiple instances of a control signal being generated and sent such as in [0034] which states: “…generate a control signal to display physiological data associated with the notification message, and to facilitate transfer of voice data to the audio signal output and from the audio signal input by way of the wireless transceiver.” In regards to the argument of data transmission protocol, examiner asserts that the applicant has a narrow interpretation of control signaling. Examiner’s BRI, based on the field of art, is that control signaling is not a protocol rather a process. The present application uses the same data transmission protocols as in Hastings to initiate a voice communication. As the applicant has pointed out, Hastings discloses using protocols such as an IEEE 802.11 protocol (the best known example of which is Wi-Fi) or POCSAG (the British Post Office Code Standardization Advisory Group protocol for sending data to pager devices). Further, [0092] of Hastings also discloses using a WLAN transceiver to enable communication. Similar to Hastings, the present application discloses in [0022] “The term “communication device” is used herein to refer to an electronic device equipped with at least a processor and a transceiver configured to support wireless communications with a wireless local area network (WLAN)……communication devices may be configured with memory or storage as well as networking capabilities, such as network transceiver(s) and antenna(s) configured to establish a WLAN connection with an access point. Communication devices may also include voice communications badge devices, an example of which is illustrated in FIG. 20.” Likewise, [0040] of the present application discloses “For example, wireless communication links may be established over a Wi-Fi local area wireless communication network.” Examiner asserts that the applicant’s claims and specification do not elaborate on the type of data transmission protocol used that would help distinguish the present application from Hastings. The applicant’s disclosure of the use of Wi-Fi (best known example of IEEE 802.11 protocol as stated by the applicant) and the use of WLAN transceivers strongly suggest that there is no distinction between the data transmission protocol of the present invention to Hastings.  Therefore, the 102 rejection is maintained.
 

Prior Art Cited but Not Relied Upon
 Johnston, M. J., King, D., Arora, S., Behar, N., Athanasiou, T., Sevdalis, N., & Darzi, A. (2015). Smartphones let surgeons know WhatsApp: an analysis of communication in emergency surgical teams. The American Journal of Surgery, 209(1), 45-51.
This reference is relevant since it discloses providing context information between physicians using WhatsApp.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626